     2:18-cv-01128-BHH        Date Filed 03/04/21      Entry Number 48       Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


Nicos Singleton,                   )
                                   )
                     Plaintiff,    )
                                   )                Civil Action No. 2:18-cv-1128-BHH
v.                                 )
                                   )                               ORDER
Science Applications International )
Corporation, d/b/a/ SAIC,          )
                                   )
                     Defendant.    )
________________________________)

       This matter is before the Court upon Plai

                                                      nst Defendant Science Applications



(1) racial discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000(e), et seq



       Defendant filed a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, asserting that Plaintiff has failed to sufficiently allege the timely

exhaustion of his administrative remedies with respect to his claims under Title VII and that

Plaintiff has failed to set forth sufficient factual allegations to state a claim on which relief

can be granted as to all of his claims. Plai

motion, and Defendant filed a reply.

       In accordance with 28 U.S.C. § 636(b)(1)(A) and (B) and Local Civil Rule

73.02(B)(2)(g), D.S.C., United States Magistrate Judge Molly H. Cherry issued a Report

                                                   issues and recommending that the Court
      2:18-cv-01128-BHH      Date Filed 03/04/21     Entry Number 48        Page 2 of 10




                                                    on to dismiss. Defendant filed written



objections; and Defendant filed a reply. For the reasons set forth below, the Court declines

                                  eport in full and adopts it only to the extent it is consistent

with this order.

                                STANDARDS OF REVIEW



       The Magistrate Judge makes only a recommendation to the Court.                       The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.    Federal Rule of Civil Procedure 12(b)(6)

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines

the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,



Twombly                               plaint must contain sufficient factual matter, accepted

                                                                       Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content



                                              2
     2:18-cv-01128-BHH       Date Filed 03/04/21      Entry Number 48      Page 3 of 10




allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

Supreme Court has explained that                                    accept as true all of the

allegations contained in a complaint is inapp

recitals of the elements of a cause of action, supported by mere conclusory statements, do

             Twombly, 550 U.S. at 678.

                                     BACKGROUND

                                                     he relevant facts in detail, and no party

has objected to this portion of the Report.         Accordingly, the Court incorporates the

background section of the Report and repeats only what is necessary for purposes of this

order.

                                second amended complaint, Plaintiff, who is an African-

American, began working for Defendant in 2013 and worked effectively and efficiently for

Defendant on assignment in Kuwait and Qatar. (ECF No. 28 ¶¶ 3, 11.) Plaintiff alleges

that he applied for the available position of Theater Lead, a role that was responsible for

the daily operations of Qatar, Kuwait, and Afghanistan. (Id. ¶¶ 13.) Plaintiff asserts that

he and other similarly situated African Americans were passed over for the position in favor



completed the training the Plaintiff wa                                    Id. ¶ 15.) Plaintiff

asserts that Hahn would repeatedly get combative with Plaintiff and try to fight him and that

Hahn threatened to remove Plaintiff from the Theater, which would cut his pay and benefits.

(Id. ¶ 17.) According to Plaintiff, Hahn would bring issues back to the villa where Plaintiff

                                                3
     2:18-cv-01128-BHH        Date Filed 03/04/21      Entry Number 48         Page 4 of 10




was staying and give Plaintiff a hard time the rest of the day. (Id. ¶ 18.) Plaintiff asserts

that he reported the issues with Hahn to

and a Human Resources agent. (Id. ¶ 19.) Plaintiff contends that after he reported the

discrimination, Trodglen and Hahn retaliated against him by stationing him in Afghanistan

for five to six months with less pay and benefits. (Id. ¶ 20.) Plaintiff also asserts that Hahn

would threaten to replace Plaintiff and would te

                                              Id. ¶ 22.)

                                       DISCUSSION

       Hostile Work Environment

       As an initial matter, no party has timely

                                                    to plead a hostile work environment claim,

and the Court agrees with the Magistrate

Accordingly, the Court adopts and incorporates

                                                           the extent Plaintiff attempts to allege

a hostile work environment claim. (See ECF No. 40 at 14-15.)

       Retaliation (Second Cause of Action)

       Next, no party has timely objected to the M

second cause of action alleging retaliation in violation of Title VII and § 1981. In her

Report, the Magistrate Judge f                                   ause of action does not exceed

the scope of his Administrative Charge and that it was reasonable to infer that Plaintiff

timely exhausted his administrative remedies with respect to at least some of the alleged

retaliatory acts. Further, the Magistrate J



                                                4
      2:18-cv-01128-BHH            Date Filed 03/04/21         Entry Number 48          Page 5 of 10




amended complaint sufficient to allege a prima facie claim of retaliation, noting that Plaintiff

alleges that: (1) he engaged in protected activity by complaining to Trodglen and the

Human Resources department about the allegedly discriminatory conduct; (2) Defendant

took adverse action against him by threatening to replace Plaintiff and transferring Plaintiff

to Afghanistan, an allegedly more hostile environment with less pay and benefits; and (3)

a plausible causal connection exists between the protected activity and the allegedly

retaliatory conduct.1

        After review, and without any objection from the parties, the Court agrees with the

                                                      second cause of action and finds no reason to

disturb her findings. Accordingly, the Court adopts this portion of the Report and denies

                                                          s second cause of action for retaliation in

violation of Title VII and § 1981.

        Discrimination (First Cause of Action)

        a.       Failure to Timely Exhaust Administrative Remedies under Title VII

                                                          timely exhaust his administrative remedies

with respect to his racial discrimination claim under Title VII, 2 the Magistrate Judge correctly

explained that a claimant is required to file a charge of discrimination with the EEOC within

180 days of the alleged discriminatory act or acts, or, if the alleged discrimination occurred



        1
         As the Magistrate Judge explained, to state a prima facie claim of retaliation under either Title VII
or § 1981, a plaintiff must allege that (1) he engaged in protected activity under Title VII or § 1981; (2) the
defendant took an adverse employment action against him; and (3) a causal connection exists between the
protected activity and the adverse action. Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 250 (4th Cir. 2015).
        2
                                                       s claims for racial discrimination and retaliation
under § 1981 have no exhaustion requirement and thus cannot be barred by any alleged failure to exhaust
administrative remedies.

                                                      5
      2:18-cv-01128-BHH           Date Filed 03/04/21           Entry Number 48     Page 6 of 10




                                                          he alleged discriminatory act or acts if the

claimant initially institutes proceedings with the appropriate state agency, or within thirty

                                                    its proceedings, whichever is earlier. See 42

U.S.C. § 2000e-5(e). South Carolina is a deferral state, with the appropriate state agency



        As the Magistrate Judge also correctly explained, a charge of di

                                                                 Bryant v. Bell Atlantic Maryland, Inc.,

288 F.3d 124 (4th Cir. 2002) (citing                                          , 202 F.3d 234, 247 (4th

                                         istrative charge of discrimination does not strictly limit a

Title VII suit which may follow; rather, the scope of the civil action is confined only by the

scope of the administrative investigation that can reasonably be expected to follow the

                                Id. (citing Chisolm v. United States Postal Serv., 665 F.2d 482,

                                                            Title VII claims for the first time before a

district court, so long as they are like or reasonably related to charges in the original

administrative complaint, and if they reas

                                                Stewart v. Iancu, 912 F.3d 693, 705 (4th Cir. 2019)

(citations omitted).

        Here, Plaintiff filed his Administrative Charge on or around July 17, 2017. 3 (ECF No.

                                                ms ordinarily would have had to have arisen on or

after September 20, 2016, to be viable. 42 U.S.C. § 2000e-5(e). In his Administrative



        3

                                                                              E.I. duPont de Nemours and
Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011).

                                                      6
     2:18-cv-01128-BHH        Date Filed 03/04/21      Entry Number 48      Page 7 of 10




                                             ooked for a leadership position which was given

to Mr. Hahn, who was the last guy hired on our crew and who was less qualified than other

                                                    aintiff also alleges that he was subject to

harassment and discrimination when he was not given the opportunity to remain at his

current base and that Hahn was given the privilege to remain on the current base while he

was transferred to the worst base in Afghanistan. (Id.) Plaintiff claims he complained

about the treatment to his supervisor and was retaliated against because he is African

American. (Id.)

       In her Report, the Magistrate Judge found the

action for racial discrimination in violation of Title VII to be reasonably related to those set

forth in his Administrative Charge. Next, the Magistrate Judge found that although neither

                           harge nor his second amended complaint allege dates for when



                               some of the alleged discriminatory acts occurred on or after



       In its objections, Defendant asserts that the Court should reject the Magistrate

                               mely filed his charge of discrimination because nowhere does

Plaintiff allege when he was allegedly passed over for the promotion. Therefore, Defendant

argues, Plaintiff has failed to allege that he timely exhausted his administrative remedies

with respect to his failure to promote claim.

       After review, the Court agrees with Defendant. As an initial matter, Defendant is

correct that the law requires a Title VII                                        timely charge

of discrimination with the Equal                                  United Black Firefighters of

                                                7
      2:18-cv-01128-BHH            Date Filed 03/04/21        Entry Number 48          Page 8 of 10




Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979) (emphasis added). 4 As Magistrate Judge

Marchant explained in Waiters v. SAIC, a separate case arising out of the same

                                                          (and therefore be able to factually allege)

when he applied for the position, and he should also know when he should have, or did,
                                                                                              5
become aware that the (a                                                                          Waiters v.

SAIC, No. 2:17-3227-BHH (D.S.C. May 10, 2019) (ECF No. 63 at 7) (finding that Waiters



                                       this promotion). Importantly, nowhere does Plaintiff allege

when any of the complained-of conduct occurred, including the alleged acts of disparate

treatment. This information is

to allege these necessary facts four times, first in his Administrative Charge and then in

three filed complaints in this action. Because this information is necessary for Plaintiff to

sufficiently allege the filing of a timely charge of discrimination, the Court sustains

                                                           hat Plaintiff cannot avoid dismissal of his

Title VII discrimination claim by simply asking the Court to assume that the complained-of

conduct occurred within the applicable 300-day time limit. Accordingly, the Court declines

to adopt this portion of the Magistrate

                                                          action for discrimination in violation of Title

VII, whether based on a failure-to-promote theory or a disparate treatment theory.


        4
                                                         on that he complied with all conditions precedent by
filing a charge of employment discrimination (see ECF No. 28 ¶ 2) sufficient to comply with the law, but the
undersigned finds that more is required under the circumstances. Specifically, Plaintiff must allege facts
showing that he timely filed a charge of discrimination.
        5
            As the Magistrate Judge correctly explained, the continuing violation doctrine does not apply to
                                    See Williams v. Giant Food, Inc., 370 F.3d 423, 429 (4th Cir. 2004).

                                                      8
      2:18-cv-01128-BHH            Date Filed 03/04/21         Entry Number 48          Page 9 of 10




        b.       Sufficiency of the Pleading under Title VII and 42 U.S.C. § 1981

                                              argument that Plaintiff has failed to state a plausible

claim of race discrimination, the Magistrate Judge found that the all

second amended complaint are sufficient to state a prima facie case of discrimination in

violation of Title VII and § 1981 because Plaintiff alleges that: (1) he is a member of a

protected class; (2) he was qualified for the position of Theater Lead and was performing

his job duties well; (3) he suffered an adverse employment action when he did not receive

the position; and (4) Hahn, who is white and who allegedly had not completed the requisite

training, received the position instead.6

        While the Court agrees with the Magistrate Judge that Plaintiff has alleged a prima

facie case of discrimination under Title VII and § 1981 based on the alleged failure to

promote him, Defendant objects that the Magistrate Judge overlooked a separate argument

                                 of disparate treatment; specifically, Defendant asserts that the

Magistrate Judge overlooked its argument that Plaintiff fails to allege sufficient facts

showing that any acts of disparate treatment were adverse employment actions or were

motivated by racial animus. While Defendant is correct that the Magistrate Judge did not

specifically consider this issue, the Cour

argument, at least at this stage in the proceedings. Rather, after accepting the allegations

                                                       ue, and drawing all reasonable inferences in



        6
         As the Magistrate Judge noted, the McDonnell Douglas
discrimination and retaliation claims under Title VII and § 1981. McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973). Under this framework, a plaintiff alleges a prima facie case of discrimination by showing that: (1)
he is a member of a protected class; (2) he had satisfactory job performance; (3) he was subjected to an
adverse employment action; and (4) similarly situated employees outside the protected class were treated
more favorably.

                                                      9
    2:18-cv-01128-BHH          Date Filed 03/04/21     Entry Number 48            Page 10 of 10




favor of Plaintiff, the Court finds                           eatment claims should be allowed

to proceed at this time pursuant to § 1981. 7 In other words, the Court is not convinced that

                                                   volved merely trivial concerns or general



point.

                                       CONCLUSION

         For the foregoing reasons, the Court sustains in part and overrules in part



the Court adopts the Magistrate

order. The Court grants in part and denies in

33). Specifically, the Court grants the motion as to any hostile work environment claim, and

the Court grants the motion as to                                tion alleging race discrimination

in violation of Title VII (                                     show the timely exhaustion of

administrative remedies). Next, however, the C

cause of action alleging race discrimination in

second cause of action alleging retaliation in violation of Title VII and § 1981.

         AND IT IS SO ORDERED.

                                                             /s/Bruce H. Hendricks
                                                             United States District Judge
March 4, 2021
Charleston, South Carolina




         7
                                                      cause of action for race discrimination in violation
                                                failure to show the timely exhaustion of administrative
remedies.

                                             10
